              Case 2:20-cv-01686-MCE-AC Document 25 Filed 01/12/21 Page 1 of 2


                                      UNITED STATES JUDICIAL PANEL                               FILED
                                                   on
                                                                                                 Jan 12, 2021
                                       MULTIDISTRICT LITIGATION                              CLERK, U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF CALIFORNIA




        IN RE: PARAGARD IUD PRODUCTS LIABILITY
        LITIGATION                                                                                MDL No. 2974



                                          (SEE ATTACHED SCHEDULE)



                                   CONDITIONAL TRANSFER ORDER (CTO −3)



        On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
        for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
        28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have
        been transferred to the Northern District of Georgia. With the consent of that court, all such actions
        have been assigned to the Honorable Leigh Martin May.

        It appears that the action(s) on this conditional transfer order involve questions of fact that are
        common to the actions previously transferred to the Northern District of Georgia and assigned to
        Judge May.

        Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
        Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
        Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
        consent of that court, assigned to the Honorable Leigh Martin May.

        This order does not become effective until it is filed in the Office of the Clerk of the United States
        District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
        be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
        Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                               FOR THE PANEL:

     ATTEST: A TRUE COPY             Jan 04, 2021
        CERTIFIED THIS
      Jan 04 2021
Date: __________________________                               John W. Nichols
                                                               Clerk of the Panel
JAMES N. HATTEN, Clerk
    s/R. Bachelor
By: ____________________________
         Deputy Clerk
   Case 2:20-cv-01686-MCE-AC Document 25 Filed 01/12/21 Page 2 of 2




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                               MDL No. 2974



                 SCHEDULE CTO−3 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.     CASE CAPTION


CALIFORNIA CENTRAL

  CAC       2      20−10128      Sagen Flowers v. Teva Womens Health, LLC et al
                                 Marelin Huerta v. Teva Pharmaceuticals, USA, Inc., et
  CAC       2      20−11467      al

CALIFORNIA EASTERN

  CAE       2      20−01686      Vera v. Teva Pharmaceuticals, USA, Inc. et al

CALIFORNIA NORTHERN

  CAN       3      20−09230      Hendrick v. Teva Pharmaceuticals USA, Inc. et al

CALIFORNIA SOUTHERN

  CAS       3      20−02369      Christiansen v. Teva Pharmaceuticals USA, Inc. et al
  CAS       3      20−02472      Brennan v. Teva Pharmaceuticals USA, Inc. et al
